Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 1 of 6 Page ID #:772




                          EXHIBIT 3
Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 2 of 6 Page ID #:773




AUGUS T 29, 2019




Statement on Recent News of
Faraday Future’s Restructuring Plan
and CEO Resignation
Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 3 of 6 Page ID #:774


Posted by FF Team
                                                                            


 BACK TO I NDEX




This statement is in response to the recent reports on Faraday Future’s (FF) restructuring
plan and the resignation of Mr. Jia Yueting as CEO.



FF began restructuring its organization in late 2018 and we have not only implemented
many top management changes, but we continue to adapt to the marketplace to ensure

our competitiveness remains in place. FF will announce more details on this in the near
future.


We are hopeful that our current and future employees will see the many beneﬁts of our
change of governance structure. The optimization of FF’s organizational structure has

accelerated the company’s global integration, promoted more competent and mid-level
managers to leadership positions, and signiﬁcantly improved the overall levels of
organizational innovation and competencies.


In 2014 FF deﬁned and introduced FF 91, a disruptive entry in the EV marketplace. While

we continue to conduct rigorous testing before the ﬁnal delivery of FF 91, FF is also
working on product upgrades and iterations in the ﬁeld of I.A.I (Internet, Autonomous
Driving and AI), which are crucial to our vehicle’s core competencies.




The Internet Ecosystem model created by FF’s founder Jia Yueting is still essential to the
Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 4 of 6 Page ID #:775
long-term development of FF. Mr. Jia's forward-looking vision and strategy have given FF
its transformational genes; his strategic planning in business model innovation has also
established FF's differentiated competitiveness, and will also continue to promote product
technology innovation and ecological innovation to help FF achieve its long-term strategic

goals.


Mr. Jia continues to attend to his remaining debts and has made it a priority to repay them
as quickly as he can. Most recently he has repaid more than $3 billion in domestic (China)
debt through various means during the past two years. The establishment of the debt

repayment trust hopes to provide a thorough solution to this issue as soon as possible.
FF will make a major announcement on September 3rd so we encourage you to tune in to
see what is next for Faraday Future.


Faraday Future

08/28/2019


ABOUT FARADAY FUTURE
Faraday Future (FF) is a California-based global shared intelligent mobility company.

Established in May 2014, FF is a global company, headquartered in Los Angeles. FF’s
vision is to create a shared intelligent mobility ecosystem that empowers everyone to
move, connect, breathe and live freely.
FOLLOW FARADAY FUTURE:
https://www.ff.com/

https://twitter.com/FaradayFuture
https://www.facebook.com/faradayfuture/




https://www.instagram.com/faradayfuture/

www.linkedin.com/company/faradayfuture
Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 5 of 6 Page ID #:776


FOR MORE INFORMATION ABOUT FARADAY FUTURE, CONTACT:

John Schilling
Director, Public Relations

310-956-6488

john.schilling@ff.com




                                   



PR ES S C ONTACT




Thanks for your interest in FF and the future of mobility.


For media inquiries, contact us:

John Schilling

press@ff.com


310.956.6488






                 S item a p   Pr iva cy Po lic y   Ter m s Of U s e   C on ta ct U s
Case 2:18-cv-10255-SJO-MRW Document 74-3 Filed 08/29/19 Page 6 of 6 Page ID #:777




© 2019 Faraday&Future Inc. The Faraday Future name and logo are trademarks of Faraday&Future Inc. All rights
reserved.


                                                               
